Exhibit 10.4

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) by and between Dr. Premchandran
Ramiya, Ph.D., (“Executive”) and Carbylan Therapeutics, Inc. (the “Company”) is
made effective eight (8) days after Executive’s signature hereto (the “Effective
Date”), unless Executive revokes his acceptance of this Agreement as provided in
Section 5(c) below.  Any reference to the Company throughout this Agreement
shall include the Company, its subsidiaries and any successors thereto.

 

A.Executive’s employment with the Company and status as an officer, director and
employee of the Company and each of its affiliates will end effective upon the
Termination Date (as defined below).

 

B.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

 

C.The payments and benefits being made available to Executive pursuant to this
Agreement are intended to satisfy all outstanding obligations under that certain
employment letter agreement by between Executive and the Company, dated as of
June 11, 2015 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that his status as an
officer, director and employee of the Company and as an officer and/or director
of the Company’s subsidiaries will end effective as of April 15, 2016 (the
“Termination Date”).  Executive hereby agrees to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of Executive’s status as an officer and, if
applicable, director of the Company and each of its subsidiaries; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement.

2.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  As required by law, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings.  Executive is entitled to these payments regardless of whether
Executive executes this Agreement.

(b)Business Expenses.  Executive agrees that, within ten (10) business days
after the Termination Date, Executive will submit Executive’s final documented
expense reimbursement statement reflecting all business expenses Executive
incurred through the Termination Date, if any, for which Executive seeks
reimbursement.  The Company will reimburse Executive for these expenses pursuant
to its regular business practice.  

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to Executive’s execution of this
Agreement and Executive’s performance of his continuing obligations pursuant to
this Agreement, the Employment Agreement and that certain Confidential
Information and Invention Assignment Agreement entered

 

--------------------------------------------------------------------------------

 

into between Executive and the Company (the “Confidentiality Agreement”), to
provide Executive the severance benefits set forth below.  Specifically, the
Company and Executive agree as follows:  

(a)Severance.  The Company shall continue to pay to Executive his base salary at
the rate in effect as of immediately prior to the Termination Date for the
period of time commencing on the Termination Date and ending on the six
(6)-month anniversary of the Termination Date (such period, the “Severance
Period” and such payments, the “Cash Severance”).  Such Cash Severance payments
shall be made in accordance with the Company’s standard payroll practices, less
applicable withholdings and deductions, with each payment deemed to be a
separate payment for purposes of Section 409A of the Code.  The first such Cash
Severance payment shall commence on the first payroll date following the
Effective Date, which shall include amounts otherwise due and payable under this
Section 3(a) on or before such date.  In the event of Executive’s death during
the Severance Period, the remaining Cash Severance shall be paid to Executive’s
estate.

(b)Healthcare Continuation Coverage.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the end of the
Severance Period or (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s).  After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.  Executive
acknowledges that he shall be solely responsible for all matters relating to
Executive’s continuation of coverage pursuant to COBRA, including, without
limitation, Executive’s election of such coverage and his timely payment of
premiums.

(c)Equity Awards:  As of April 15, 2016, Executive holds vested options to
purchase 0 shares of Company common stock and unvested options to purchase
165,903 shares of Company common stock pursuant to the Company’s equity
incentive plans and the option agreement evidencing such grant (the “Equity
Award”).  The Company shall accelerate the vesting of the Equity Award as of the
Termination Date with respect to that number of unvested shares as otherwise
would have vested had Executive continued service with the Company through the
end of the Severance Period. The Equity Award shall otherwise remain subject in
all respects to the restrictions of the applicable Equity Award agreement
between the Executive and the Company and the Company’s applicable equity
incentive plan. All unvested shares subject to the Equity Award as of the
Termination Date (after giving effect to the accelerated vesting provided under
this Section 3(c)) shall terminate and be forfeited as of the Termination
Date.  If Executive desires to exercise any vested shares subject to the Equity
Award, Executive must follow the procedures set forth in Executive’s option
agreement, including payment of the exercise price and any withholding
obligations.  If by the earliest date specified in such option agreements, the
Company has not received a duly executed notice of exercise and remuneration in
accordance with Executive’s option agreement, Executive’s vested shares subject
to the Equity Award shall automatically terminate for no consideration and be of
no further effect.

(d)Taxes.  Executive understands and agrees that all payments under this Section
3 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Executive for the benefits provided to him by
this Section 3 beyond those withheld by the Company, Executive agrees to pay
them himself and

2

SV\1753596.1

--------------------------------------------------------------------------------

 

to indemnify and hold the Company and the other entities released herein
harmless for any tax claims or penalties, and associated attorneys’ fees and
costs, resulting from any failure by him to make required payments. To the
extent that any reimbursements payable pursuant to this Agreement are subject to
the provisions of Section 409A of the Code, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit. 

(e)SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six (6) months following the
Termination Date.  Executive hereby agrees not to undertake, directly or
indirectly, any reportable transactions which include, but are not limited to,
buying, selling or otherwise disposing of any common stock of the Company held
by Executive until the end of such six (6) month period.

(f)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement and the
Employment Agreement.  Thus, for any Company sponsored employee benefits not
referenced in this Agreement, Executive will be treated as a terminated employee
effective on the Termination Date.  This includes but is not limited to the
Company’s 401(k) plan and Company sponsored life insurance and long-term
disability insurance.  Executive acknowledges and agrees that the payments
referenced in this Section 3 constitute adequate and valuable consideration, in
and of themselves, for the promises contained in this Agreement.

4.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.  Executive further acknowledges that, other than the
Confidentiality Agreement, this Agreement shall supersede each agreement entered
into between Executive and the Company regarding Executive’s employment,
including, without limitation, the Employment Agreement, and each such agreement
shall be deemed terminated and of no further effect as of the Termination Date.

5.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)On behalf of Executive and Executive’s heirs and assigns, Executive hereby
releases and forever discharges the “Releasees” hereunder, consisting of the
Company, its parent and subsidiary entities, and their respective directors,
officers, employees, shareholders, stockholders, partners, agents, attorneys,
predecessors, successors, insurers, employee benefit plans, affiliates and
assigns, of and from any and all claims, liabilities and obligations, both known
and unknown, arising out of or in any way related to events, acts, conduct, or
omissions occurring at any time prior to or at the time that Executive signs
this Agreement (collectively, the “Released Claims”).  The Released Claims
include,

3

SV\1753596.1

--------------------------------------------------------------------------------

 

but are not limited to: (1) all claims arising out of or in any way related to
Executive’s employment with the Company (or its successor) or the termination of
that employment; (2) all claims related to Executive’s compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership or
equity interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including, but not limited to, any claims based on or arising from this
Agreement or the Employment Agreement); (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Family and Medical Leave Act
(as amended) (“FMLA”), the California Family Rights Act, the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended). 

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Executive’s rights under this Agreement;

(ii)any rights or claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

(iii)any rights or claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

(iv)any rights or claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

(v)any rights or claims to any rights and benefits under this Agreement or
benefit entitlements vested as of the date of Executive’s employment
termination, pursuant to written terms of any Company employee benefit plan,
including, without limitation, the terms of any Company equity compensation plan
and/or any equity compensation agreement between Executive and the Company;

(vi)any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement with the Company to which Executive a party,
the charter, bylaws, or operating agreements of the Company, applicable law,
California Labor Code Section 2802, or applicable directors and officers
liability insurance;

(vii)any other rights or claims that cannot be released as a matter of law; and

(viii)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

4

SV\1753596.1

--------------------------------------------------------------------------------

 

(c)In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:  Executive acknowledges that
Executive is knowingly and voluntarily waiving and releasing any rights
Executive may have under the ADEA.  Executive also acknowledges that the
consideration given for the waiver and release herein is in addition to anything
of value to which Executive was already entitled.  Executive further
acknowledges that Executive has been advised by this writing, as required by the
ADEA, that: (i) Executive’s waiver and release do not apply to any rights or
claims that may arise after the execution date of this Agreement; (ii) Executive
has been advised hereby that Executive has the right to consult with an attorney
prior to executing this Agreement; (iii) Executive has forty-five (45) days from
the date of this Agreement to execute this Agreement (although Executive may
choose to voluntarily execute this Agreement earlier); (iv) Executive has seven
(7) days following the execution of this Agreement by Executive to revoke the
Agreement, and Executive will not receive the benefits provided by Section 3 of
the Agreement unless and until such seven (7) day period has expired; (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth (8th) day after this Agreement is executed
by Executive, provided that the Company has also executed this Agreement by that
date; (vi) Executive has received with this Agreement a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, attached hereto as Exhibit A; and
(vii) this Agreement does not affect Executive’s ability to test the knowing and
voluntary nature of this Agreement.  If Executive wishes to revoke this
Agreement, Executive must deliver notice of Executive’s revocation in writing,
no later than 5:00 p.m. Pacific Time on the 7th day following Executive’s
execution of this Agreement to Brian Cuneo, Latham & Watkins LLP, 140 Scott
Drive, Menlo Park, CA 94025, fax: (650) 463-2600. 

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.Mutual Non-Disparagement, Transition, Transfer of Company Property; and Job
References.  

(a)Mutual Non-Disparagement.  Executive agrees that Executive will not make
statements or representations to any person, entity or firm which could
reasonably be expected to cast the Company or any entity or employee affiliated
with the Company in an unfavorable light or which could reasonably be
anticipated to adversely affect the name or reputation of the Company or any
entity affiliated with the Company, or the name or reputation of any officer,
agent or employee of the Company or of any entity affiliated with the Company;
provided that Executive will respond accurately and fully to any question,

5

SV\1753596.1

--------------------------------------------------------------------------------

 

inquiry or request for information when required by legal process.  The
officers, directors, and managing agents of the Company agree to refrain from
discussing or making any derogatory or disparaging remarks or statements, oral
or written, to any third parties concerning Executive in any manner likely to be
harmful to Executive’s business reputation or personal reputation; provided that
the Company officers, directors, and managing agents will respond accurately and
fully to any question, inquiry or request for information when required by legal
process. 

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c)Transfer of Company Property.  Except as otherwise contemplated in this
Agreement, on or before the Termination Date, Executive shall turn over to the
Company all files, memoranda, records, and other documents, and any other
physical or personal property which are the property of the Company and which he
had in his possession, custody or control at the time he signed this
Agreement.  By executing and returning this Agreement, Executive is certifying
that Executive has complied with Executive’s obligation herein to immediately
return all Company documents and information regardless of where Executive has
maintained such Company property. Executive’s compliance with the terms of this
Section 6(c) is a condition precedent to Executive’s eligibility to receive the
payments and benefits described in Section 3 above.

(d)Job References.  Executive should direct any job reference inquiries to the
Company’s Human Resources.  Pursuant to Company policy, in response to any such
inquiries, the Company will provide only the position Executive held and the
dates of employment.  The Company will confirm Executive’s salary in response to
any such inquiry only if Executive submits a signed request to the Company to
disclose such information.

7.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the FMLA
or any similar state law, (d) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject, and
(e) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.  

8.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or

6

SV\1753596.1

--------------------------------------------------------------------------------

 

transfer by Executive, Executive agrees to indemnify and hold harmless the
Company and all other Releasees against such claim, action, suit or demand,
including necessary expenses of investigation, attorneys’ fees and costs.  In
the event of Executive’s death, this Agreement shall inure to the benefit of
Executive and Executive’s executors, administrators, heirs, distributees,
devisees, and legatees.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only upon Executive’s death by will or
operation of law.   

9.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

10.Miscellaneous.  This Agreement, together with the Confidentiality Agreement,
comprise the entire agreement between the parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof, including,
without limitation, the Employment Agreement.  The Company and Executive
acknowledge that the termination of the Executive’s employment with the Company
is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements.  This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  

11.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

12.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.  

13.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.  

(Signature page(s) follow)

 

7

SV\1753596.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below. 

 

DATED: April 19, 2016

 

 

 

/s/ Premchandran Ramiya

 

 

Dr. Premchandran Ramiya, Ph.D.

 

 

 

 

 

 

 

 

 

 

CARBYLAN THERAPEUTICS, INC.

 

DATED: April 19, 2016

 

 

 

 

By:

/s/ David Renzi

 

 

 

David Renzi

 

 

 

Chief Executive Officer of the Company

 

 

A-1

SV\1753596.1